Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the features canceled from the claims:
Claim 7 in lines 4-5 recites “a screw assembly; a pin assembly’” which are not shown in the drawings. 
Claim 9 in line 2 recites “tapered female thread portion”, however, Figs. 2-3D show straight female threads and not “tapered female thread portion”.
Claim 11 in lines 2-4 recites “one or more sleeve locking assemblies…one or more complimentary adapter locking assemblies” which are not shown in the drawings and indicated at 50 and 52 in the drawings, however, 50 and 52 appear to be surfaces without any assemblies. The specification in [0030] describes locking assemblies can be spring-loaded protrusions, however, the drawings do not show any spring-loaded protrusions.
Claim 20 in lines 21-22 also recites “tapered female thread portion” and is objected to for the same reason above for claim 9.
No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the recitation “complimentary” in paragraphs [0007], [0010], [0028], and [0030] and should be “complementary” since “complementary” means matching or corresponding to another and “complimentary” means a polite expression of praise or admiration.

Claim Objections
Claims 1, 9, 11, 15, and 20 are objected to because of the following informalities:
Claim 1 in line 8 recites “a portion” and should be “[[a]] the portion” since a portion of the hydraulic hose was previously recited and refers to the same portion as shown in the drawings.
Claim 9 in line 3 recites “complimentary” and should be “complementary” since “complementary” means matching or corresponding to another and “complimentary” means a polite expression of praise or admiration.
Claim 11 in line 3 recites “complimentary” and should be “complementary”.
Claim 15 in lines 8-9 recites “a portion” and should be “[[a]] the portion” since a portion of the hydraulic hose was previously recited and refers to the same portion as shown in the drawings.
Claim 20 in lines 8-9 recites “a portion” and should be “[[a]] the portion” since a portion of the hydraulic hose was previously recited and refers to the same portion as shown in the drawings.
Claim 20 in line 22 recites “complimentary” and should be “complementary”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 10-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paul (US 2014/0252760 A1).
In regard to claims 1-2, 4, and 15, Paul discloses a hydraulic coupling system (Figs. 11-12 and 14 show a coupling system 10 and in [0005] and [0012] discloses the invention relates to hydraulic couplings) configured to couple a hydraulic hose (Fig. 13, hose 106b) to an automotive hydraulic cylinder (Fig. 14, hydraulic cylinder 105 and the coupling system 10 couples 106 to 105), the hydraulic coupling system comprising: 
a compressive adapter assembly (Fig. 1, the sleeve 12 that radially overly the part 14 can be reasonably interpreted as a compressive adapter assembly) including: 
a first adapter portion (Fig. 4, sleeve portion 22b defines a first adapter portion) configured to receive a portion of the hydraulic hose (Fig. 11 shows the portion 22b in Fig. 4 receives a portion of 106b), and 
a second adapter portion (Fig. 4, sleeve portion 22a defines a second adapter portion) configured to engage an inlet tube of the automotive hydraulic cylinder (Fig. 5, hose insert 14 defines an inlet tube of the cylinder 105), wherein a first tube portion of the inlet tube of the automotive hydraulic cylinder is configured to be received within a portion of the hydraulic hose (Figs. 6 and 11, the barbed section at 64b defines a first tube portion that is received within a portion of hose 106b as shown in Fig. 11) and includes one or more surface irregularities (Fig. 6, at 64b includes barbs which define one or more surface irregularities) configured to engage an inner surface of the portion of the hydraulic hose (Figs. 6 and 11, the barbs at 64b engages an inner surface of 106b as shown in Fig. 11); and 
a compressive sleeve assembly (Fig. 11, nut 16b defines a compressive sleeve assembly) configured to engage the compressive adapter assembly (Fig. 11, 16b engages the part 20 by a threaded connection) and radially compress the first adapter portion of the compressive adapter assembly onto an outer surface of the portion of the hydraulic hose (Figs. 11 and 12, 16b threads onto 22b to radially compress against the outer surface of 106b as shown), thus compressing the inner surface of the portion of the hydraulic hose onto the first tube portion of the inlet tube of the automotive hydraulic cylinder (Figs. 5-6 and 11-12, the radial compression of 16b over 22b compresses the inner surface portion of 106b onto the barbed section at 64b); 
wherein the inlet tube of the automotive hydraulic cylinder includes a second tube portion (Fig. 6, the outer surface 54 and portion at 42a defines a second tube portion) configured to be engaged by the second adapter portion of the compressive adapter assembly (Figs. 5-6 and 12, the surface 54 engages the inner surface of 22a by contact and radial compression by a nut 16a).  
In regard to claim 3, Paul discloses the hydraulic coupling system of claim 2 wherein the one or more surface irregularities includes one or more of: 
one or more circumferential barbs; 
one or more circumferential ridges; and 
one or more circumferential grooves (Fig. 6 shows barbs on the outer surface at 64b and in [0055] discloses at 64b includes barbs as circumferential spaced apart ridges. Further, the space between each barbs can be reasonably interpreted as a circumferential groove.).  
In regard to claims 5 and 16, Paul discloses the hydraulic coupling system of claims 4 and 15, wherein the second tube portion of the inlet tube of the hydraulic cylinder includes a circumferential flange (Figs. 5 and 6, flange 67a) configured to be engaged by the second adapter portion of the compressive adapter assembly (Figs. 5-6 and 12, the flange 67a engages in the inner surface of 22a such that 67a contacts and fits radially within 22a. This interpretation is equivalent to the second tube portion 40 of the applicant’s invention that contacts and radially fits within the second adapter portion 24.).
  In regard to claims 6 and 17, Paul discloses the hydraulic coupling system of claims 5 and 16, wherein the second adapter portion of the compressive adapter assembly includes a recess (Fig. 5, internal bore 28 defines a recess) configured to receive the circumferential flange of the second tube portion of the inlet tube of the hydraulic cylinder (Figs. 5 and 6, internal bore 28 receives the flange 67a such that the part 20 receives the hose insert 14).  
In regard to claim 7, Paul discloses the hydraulic coupling system of claim 4 wherein the second adapter portion of the compressive adapter assembly is configured to engage the second tube portion of the inlet tube of the hydraulic cylinder (Figs. 5-6 and 12, 22a engages 54 and 42a such that both portions radially contact and fit together as shown in Fig. 12) via a screw assembly (Fig. 12, the engagement between 22a and 54 and 42a at least includes a nut 16a which can be reasonably interpreted as a screw assembly absent any drawings or description in the specification of the applicant’s disclosure). 
In regard to claims 8 and 18, Paul discloses the hydraulic coupling system of claims 1 and 15, wherein the compressive sleeve assembly is configured to threadably engage the compressive adapter assembly to radially compress the first adapter portion of the compressive adapter assembly onto the outer surface of the portion of the hydraulic hose (Figs. 11 and 12, 16b includes threads that engage threads of 22b which radially compresses 22b onto the outer surface of 106b).  
In regard to claims 10 and 19, Paul discloses the hydraulic coupling system of claims 1 and 15, wherein the compressive sleeve assembly is configured to conically engage the compressive adapter assembly to radially compress the first adapter portion of the compressive adapter assembly onto the outer surface of the portion of the hydraulic hose (Figs. 5 and 11-12, the conical portion at 76b of nut 16b conically engages 22b which compresses 22b against the outer surface of 106b).  
In regard to claim 11, Paul discloses the hydraulic coupling system of claim 10 wherein the compressive sleeve assembly is configured to include one or more sleeve locking assemblies (Figs. 11 and 12, the threads of 16b can be reasonably interpreted as a locking assembly which locks onto the male threads of 22b) configured to engage one or more complementary adapter locking assemblies of the compressive adapter assembly (Figs. 5 and 11-12, 22b includes complementary male threads connected to the threads of 16b).  
In regard to claim 12, Paul discloses the hydraulic coupling system of claim 1 wherein the hydraulic cylinder is an automotive hydraulic cylinder (Figs. 13 and 14, hydraulic cylinder 105 is an automotive hydraulic cylinder as disclosed in [0061]).  
In regard to claim 13, Paul discloses the hydraulic coupling system of claim 12 wherein the automotive hydraulic cylinder is configured to: 
actuate at least of a portion of a convertible roof; 
latch at least of a portion of the convertible roof; and 
unlatch at least of a portion of the convertible roof (Figs. 13 and 14, cylinder 105 and in [0005] discloses the cylinder 105 relates to actuating convertible tops of automobiles. Therefore, cylinder 105 at least latches and unlatches a portion of a convertible roof.).  
In regard to claim 14, Paul discloses the hydraulic coupling system of claim 1 wherein the hydraulic coupling system is constructed of one or more of: 
an alloy; 
aluminum; 
stainless steel; and 
brass (In [0046] discloses the coupling system 10 can be made of aluminum, brass, steel, stainless steel, or alloys and 10 is not limited to these particular materials).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Paul (US 2014/0252760 A1) in view of Ferkel (US 2020/0049292 A1).
Paul discloses the hydraulic coupling system of claim 4 but does not expressly disclose the second adapter portion of the compressive adapter assembly is configured to engage the second tube portion of the inlet tube of the hydraulic cylinder via one or more of a: 
a swaging operation; 
a rolling operation; and 
a crimping operation. 
In the related field of pipe couplings, Ferkel teaches mechanically equivalent methods of joining parts together by methods of swaging, rolling, or crimping in order to obtain a swivel or non-swivel connection (Fig. 1, coupling 100 and in [0028] discloses fitting 302 can be mechanically fitted around coupling device 100 by methods of swaging, rolling, or crimping).
It would have been obvious to one having ordinary skill in the art to have modified the mechanical connection between the second adapter portion of the compressive adapter assembly and the second tube portion of the inlet tube of the hydraulic cylinder of Paul to be connected by a swaging operation, rolling operation, or a crimping operation in order to have the advantage of a swivel or non-swivel connection as taught by Ferkel in [0028]. 

Claims 9 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Paul (US 2014/0252760 A1) in view of Ansingh (US 2,472,455).
In regard to claim 9, Paul discloses the hydraulic coupling system of claim 8 wherein the compressive sleeve assembly is configured to include a female thread portion (Figs. 11 and 12, 16b includes female threads) and the compressive adapter assembly is configured to include a complementary tapered male thread portion (Figs. 3 and 5, complementary tapered male threads at 22b that connects to the female threads of 16b).  
Paul does not expressly disclose the compressive sleeve assembly is configured to include a tapered female thread portion. 
In the related field of threaded pipe couplings, Ansingh teaches a coupling (Fig. 1 shows a pipe coupling) having a connector (Fig. 1, connector 9) having tapered female threads (Fig. 2, tapered female threads at 10) connected to complementary male threads (Figs. 1 and 3, male threads at 2) to provide a radial compression to the male threads over a hose and due to the taper of the female threads, the coupling will fit hoses of in inside and outside diameter in excess of tolerance limits (Figs. 1-3 and in 3:27-43 discloses that due to the taper of the interiorly threaded portion 10, the coupling will fit hoses varying in inside and outside diameter in excess of the tolerance limits). 
It would have been obvious to one having ordinary skill in the art to have modified the female threads of Paul to be tapered in order to have the advantage of fitting to pipes of varying inside and outside diameter in excess of tolerance limits as taught by Ansingh.
In regard to claim 20, Paul discloses a hydraulic coupling system configured to couple a hydraulic hose to an automotive hydraulic cylinder, the hydraulic coupling system comprising: 
a compressive adapter assembly including: 
a first adapter portion configured to receive a portion of the hydraulic hose, and 
a second adapter portion configured to engage an inlet tube of the automotive hydraulic cylinder, wherein a first tube portion of the inlet tube of the automotive hydraulic cylinder is configured to be received within a portion of the hydraulic hose; and 
a compressive sleeve assembly configured to engage the compressive adapter assembly and radially compress the first adapter portion of the compressive adapter assembly onto an outer surface of the portion of the hydraulic hose, thus compressing an inner surface of the portion of the hydraulic hose onto the first tube portion of the inlet tube of the automotive hydraulic cylinder (See above for claims 1 and 15 that recites the same features), wherein: 
the compressive sleeve assembly is configured to threadably engage the compressive adapter assembly (Figs. 11 and 12, threaded connection of 16b) to radially compress the first adapter portion of the compressive adapter assembly onto the outer surface of the portion of the hydraulic hose (Figs. 11 and 12, the threaded connection compresses over 106b), and 
the compressive sleeve assembly is configured to include a female thread portion (Figs. 11 and 12, female threads of 16b) and the compressive adapter assembly is configured to include a complementary tapered male thread portion (Figs. 3 and 5, complementary tapered male threads at 22b that connects to the female threads of 16b).  
	Paul does not expressly disclose the compressive sleeve assembly is configured to include a tapered female thread portion.
	Paul in view of Ansingh discloses the compressive sleeve assembly is configured to include a tapered female thread portion (See claim 9 above with regard to the combination of Paul and Ansingh).
In regard to claim 21, Paul and Ansingh discloses the hydraulic coupling system of claim 20, and Paul further discloses wherein the first tube portion of the inlet tube of the automotive hydraulic cylinder includes one or more surface irregularities (Fig. 6, at 64b includes barbs which define one or more surface irregularities) configured to engage an inner surface of the portion of the hydraulic hose (Figs. 6 and 11, the barbs at 64b engages an inner surface of 106b as shown in Fig. 11).  
In regard to claim 22, Paul and Ansingh discloses the hydraulic coupling system of claim 21, and Paul further discloses wherein the one or more surface irregularities includes one or more of: 
one or more circumferential barbs; 
one or more circumferential ridges; and 
one or more circumferential grooves (Fig. 6 shows barbs on the outer surface at 64b and in [0055] discloses at 64b includes barbs as circumferential spaced apart ridges. Further, the space between each barbs can be reasonably interpreted as a circumferential groove.).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Paul (US 2014/0252760 A1).
Paul discloses the hydraulic coupling system of claim 1 wherein the hydraulic coupling system is constructed of one or more of: 
an alloy; 
aluminum; 
stainless steel; and 
brass (In [0046] discloses the coupling system 10 can be made of aluminum, brass, steel, stainless steel, or alloys and 10 is not limited to these particular materials).
Paul does not explicitly disclose a composite material, a polymer material, titanium, and carbon steel.  
	It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. In this case, it would have been obvious to one of ordinary skill in the art to have modified the material of the hydraulic coupling system of Paul to be made of a known material such as a composite material, a polymer material, titanium, and carbon steel for their known advantages. See https://en.wikipedia.org/wiki/Composite_material#Mechanical_Properties_of_Composites with regard to know advantages of composite material to enhance at least strength, stiffness, and toughness, see https://aipprecision.com/the-advantage-of-plastics-over-metals-for-custom-parts/#:~:text=In%20bearing%20and%20wear%20applications,for%20less%20wear%20as%20well. With regard to advantages of polymer that provide at least low manufacturing cost and lightweight, see https://special-metals.co.uk/titanium-advantages/ with regard to titanium that provide at least corrosion resistance, strength, non-toxic, low thermal expansion, high melting point, and ease of manufacturing, and see https://www.fedsteel.com/insights/carbon-steel-advantage/ with regard to carbon steel that provide at least durability, cost effective, and strength. 

Conclusion
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
Hurwitz et al. (US 2011/0215567 A1) discloses coupling for a brake line system having a hose, a compressive adapter assembly, a compressive sleeve, and a threaded connection to radially compress over a hose.
Wise (US 3,843,169), Walsh (US 2,034,644), Knaggs (US 2,446,599), and Paquin (US 2,420,617) discloses a coupling having a hose, a compressive adapter assembly, a compressive sleeve, and a threaded connection to radially compress over a hose.
Rehau AG (DE 202007010417 U1) discloses a hydraulic system having a hose, a compressive adapter assembly, a compressive sleeve.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S. CHOI/Examiner, Art Unit 3679